DETAILED ACTION
	This Office Action is responsive to the November 2, 2022 Amendment (“Amendment”) and accompanying arguments and remarks (“Remarks”).	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Prior Art
US2013/0065127 to Nazar and Ji, cited by Applicant (hereafter, “NAZAR”).
S. Dong et al., Facile Preparation of Mesoporous Titanium Nitride Microspheres for Electrochemical Energy Storage, ACS Applied Materials & Interfaces 2011 3 (1), 93-98, cited in parent Application (hereafter, “DONG”).
A. Fischer et al., Synthesis of Ternary Metal Nitride Nanoparticles Using Mesoporous Carbon Nitride as Reactive Template, CS Nano 2008, 2, 12, 2489–2496, Publication Date: November 12, 2008 (hereafter, “FISCHER”).
US2011/0206992 to Campbell et al. (Sion Power Co., hereafter “CAMPBELL”).
Response to Amendment
	The Amendment has been entered. Claim 8 has been amended to further recite that the "metal nitride or metal oxynitride is electrically conductive." Support for this amendment in paragraphs [0041]-[0043] and in Table 2 of the Specification. Claim 20 is newly added. Claim 20 recites that the metal of claim 1 comprises "Cr, Fe, B, V, Mo, W, Zr, Co, Nb, Ni, or combinations thereof" Support for this claim is found in original claim 1.
Response to Arguments
	The Applicant’s Remarks traversing the rejections set forth by the September 2, 2022 Non-Final Rejection (“Non-Final Rejection”) have been fully considered. 
	With respect to amended Claim 8, the Applicant contends that the metal nitride of NAZAR is insulating, not electrically conductive, and NAZAR accordingly cannot teach that the metal nitride or metal oxynitride is electrically conductive as now recited by amended Claim 8. This argument is persuasive in view of the amendment and the rejection of Claim 8 is accordingly withdrawn.
	It is respectfully submitted that the remaining arguments presented by the Applicant are not persuasive and the rejections are maintained.
	The Applicant contends that the rejections should be withdrawn because NAZAR fails to teach "an electrically conductive porous structure comprising a metal" as required by Claim 1. Remarks at 6. To support this argument, the Applicant contends that NAZAR teaches a cathode comprising an electrically conductive filler and a non-electroactive component for absorption of polysulfide ions, however, the electroactive sulfur compound of NAZAR is contained within the porous “insulating or non-electroactive component.” Remarks at 7, citing NAZAR ¶51. The Applicant thus argues that NAZAR “teaches an electroactive material comprising an electrically insulating porous structure comprising a metal, in direct contrast to the electrically conductive porous structure of the present claims.” Remarks at 7.
	While the Applicant’s argument has been fully considered, the argument is not persuasive because Claim 1 as currently written does not require that the metal be in a form that is electrically conductive as the Applicant’s argument suggests. Instead, Claim 1 as currently recited requires “an electrically conductive porous structure comprising a metal” and accordingly the porous structure is required to be electrically conductive, and not the metal component thereof. This is evidenced by the Applicant’s amendment to Claim 8 further specifying that the claimed metal may be a metal nitride or metal oxynitride that is electrically conductive, in context with the more broadly recited metal of Claim 1, principles of claim differentiation, and the absence of a specific recitation regarding the electrical conductivity of the metal component of the claimed porous structure in Claim 1.
	The Non-Final Rejection asserted that the cathode structure of NAZAR, including the porous non-electroactive component, electroactive sulfur material, and electrode active material, is electrically conductive. Non-Final Rejection at 3. NAZAR specifically states that the porous cathode comprises an electrically conductive filler (¶7), and in embodiments of NAZAR, the electrically conductive filler performs the function of conducting electrons to polysulfide ions in the electrode (¶50). Thus contrary to the Applicant’s argument, NAZAR teaches the disputed limitations because the porous structure of NAZAR as a whole is electrically conductive as a result of the conductive filler. This structure meets the required claim language of Claim 1, as presently recited, stating “an electrically conductive porous structure comprising a metal.”
	The remaining arguments presented by the Applicant rely upon those addressed above, and accordingly are similarly unpersuasive. 
		
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAZAR.

	Regarding Claim 1, NAZAR discloses an electrochemically active material comprising: an electrically conductive porous structure comprising a metal (abstract, electroactive sulfur containing material; ¶51 the electrode active material comprising a porous non-electroactive component for absorption of polysulfide ions and a conductive filler), said structure infiltrated with sulfur such that the sulfur is encapsulated into pores of the metal of the porous structure (abstract, ¶ 51, ¶33, sulfur resides in the pores and in some embodiments the pores are between 1 and 100 nm in the mesoporous structure), wherein said metal comprises Si or other metals (¶78, the metal of the porous non-electroactive component metal oxide, nitride, oxynitride, carbide, or sulfide may be Si, Ti, or other metals) which meets the limitations of Claim 1 “wherein said metal comprises Si, Cr, Fe, B, V, Mo, W, Zr, Co, Nb, Ni, or combinations thereof.”  
	Regarding Claim 2, NAZAR further discloses the material of claim 1 further comprising a binder (¶82) such as PVDF, CMC, ptfe or others (¶82)  meeting the limitations of claim 2 “wherein said binder comprises polytetrafluoroethylene, polyvinylidene difluoride, latex binder, carboxymethylcellulose, poly(acrylic acid), polyvinyl alcohol, or combinations thereof.”  
	Regarding Claim 3, NAZAR further discloses the material of claim 1 further comprising one or more electrically conductive fillers (¶89).  
	Regarding Claim 4, NAZAR further discloses the material of claim 3 wherein said electrically conductive filler comprises carbon (¶64-65).  
	Regarding Claim 5, NAZAR further discloses the material of claim 4 wherein said carbon may be carbon nanotubes, carbon black, and other materials (¶64-65) meeting the limitations of claim 5 wherein “said carbon is carbon black, carbon nanotube, carbon nanofiber, synthetic graphite including expanded graphite, graphite nanosheet, graphite nanoplatelet, graphene sheet, non-synthetic graphite (including natural graphite and coke), graphitized carbon nano-fiber, or combinations thereof.”  
	Regarding Claim 6, NAZAR further discloses the material of claim 1 wherein said metal mixes with porous carbon (¶74 “[t]he component may be in the form of an additive that is intimately mixed with the electrically conductive fillers”).  
	Regarding Claim 7, NAZAR further discloses the material of claim 6 wherein said metal coats a surface of said porous carbon (¶80, porous silica framework on surface of electrically conductive carbon filler).  
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CAMPBELL.

	Regarding Claim 20, CAMPBELL discloses an electrochemically active material (abstract, porous structure for energy storage devices) comprising: an electrically conductive porous structure comprising a metal (¶25, electrode comprising conductive porous structure), said structure infiltrated with sulfur such that the sulfur is encapsulated into pores of the metal of the porous structure (¶25 sulfur is contained within the pores of the support structure), wherein said metal comprises Ni (¶25, use of porous support structures comprising certain materials (e.g., carbon, metals such as nickel, etc.).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-19 are rejected under 35 U.S.C. 103 as being unpatentable over NAZAR in view of DONG.

	Regarding Claim 10, NAZAR discloses an electrochemically active material comprising: an electrically conductive porous structure comprising a metal (abstract, electroactive sulfur containing material; ¶51 the electrode active material comprising a porous non-electroactive component for absorption of polysulfide ions and an electrically conductive filler; ¶78, the metal of the porous non-electroactive component metal oxide, nitride, oxynitride, carbide, or sulfide may be Si, Ti, or other metals), said porous structure is electrically conductive, said porous structure infiltrated with sulfur such that the sulfur is encapsulated into pores of the of the porous structure (abstract, ¶ 51, ¶33, sulfur resides in the pores and in some embodiments the pores are between 1 and 100 nm in the mesoporous structure).
	NAZAR is silent with respect to “said porous structure further comprises an additive coating at least a portion of the surface of said metal” as required by Claim 10.
	DONG discloses a porous metal nitride material, suitable for use as an active material for electrochemical cells, the material having a highly effective electronic conducting network for rapid electronic diffusion while the mesoporous structure is favorable for accessible diffusion of electrolyte (abstract, introduction section ¶4). The porous network comprises TiO2 mesoporous spheres, comprising cyanamide additive to retain morphology, prevent nanopore collapse during synthesis, and to act as an excess of nitrogen source to promote nitrogenization and conversion to TiN mesoporous sphere structure (introduction section ¶3). The cyanamide additive coats the TiO2 surface which necessarily results from mixing cyanamide and TiO2 spheres (Experimental Section ¶2).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified NAZAR’s metal nitride porous material, to comprise the metal nitride porous material of DONG comprising the thermally decomposed cyanamide additive coating. The motivation for doing so would have been to utilize a material comprising an advantageous pore structure and high conductivity as taught by DONG. This results in the claimed structure where “said porous structure further comprises an additive coating at least a portion of the surface of said metal.”
	Regarding Claim 11, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 11 “wherein said additive is a nitriding agent.”  
	Regarding Claim 12, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 12 “wherein said additive is an organic molecule.”
	Regarding Claim 13, modified NAZAR is relied upon as above with respect to the material of claim 12, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 13 “wherein said additive is capable of forming a carbon nitride structure” because cyanamide is fully capable of doing so. See e.g. Applicant’s Specification ¶35.
	Regarding Claim 14, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 14 “wherein said additive is cyanamide.”  
	Regarding Claim 15, modified NAZAR is relied upon as above with respect to the material of claim 10, and modifying NAZAR in view of DONG to comprise the cyanamide modified surface also results in the invention of Claim 15 wherein said metal is coated onto a surface of a porous scaffold material (NAZAR ¶80, in one embodiment porous carbon is used as a template and the metal containing non-active material is formed thereon).
	Regarding Claim 16, modified NAZAR is relied upon as above with respect to the material of claim 15, and NAZAR further discloses wherein said porous scaffold material comprises carbon (¶61-64, ¶80).
	Regarding Claim 17, modified NAZAR is relied upon as above with respect to the material of claim 15, and NAZAR further discloses wherein said porous scaffold material is in the form of a microporous sphere, mesoporous nanoparticle, porous hollow carbon, graphene oxide sheet, porous carbon nanofiber, hollow carbon fiber, metal foam, metal mesh, or combinations thereof (¶61-64, ¶80).  
	Regarding Claim 18, modified NAZAR is relied upon as above with respect to the material of claim 10, and NAZAR further discloses said metal is a metal nitride or metal oxynitride (¶77).  
	Regarding Claim 19, modified NAZAR is relied upon as above with respect to the material of claim 18, and NAZAR further discloses said metal comprises Si, Al, Ti, or other metals (¶80, ¶77; also see ¶78 “the non-electroactive component is one of more of Si, Al, Ti, Ta, Nb, Ge, Ga, Sn, P, S as the oxide, nitride, oxynitride, carbide or sulfide”). Accordingly it would have been obvious to have utilized one of the metals taught by NAZAR as the metal nitride. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).


Double Patenting
Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,081,722 to Zhang et al. 

Claims 1, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,081,722 to Zhang et al. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim (1) an electrochemically active material comprising: an electrically conductive porous structure comprising a metal, said structure infiltrated with sulfur such that the sulfur is encapsulated into pores of the metal of the porous structure, wherein said metal comprises Si, Cr, Fe, B, V, Mo, W, Zr, Co, Nb, Ni, or combinations thereof (‘722 Patent Claims 1 and 2); (2) wherein said metal is a metal nitride or metal oxynitride and wherein said metal nitride or metal oxynitride is electrically conductive (‘722 Patent Claim 1); and (3) wherein said metal of the metal nitride or metal oxynitride comprises Si, Cr, Fe, B, V, Mo, W, Zr, Co, Ni, or combinations thereof (‘722 Patent Claim 2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729